            Case 1:20-cv-01566-TJK Document 25 Filed 10/05/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    CITY OF CHICAGO,

                  Plaintiff,

           vs.                                               Case No. 1:20-cv-1566 (TJK)

    ALEX M. AZAR, II, in his official capacity
       as Secretary of the United States
       Department of Health and Human
       Services, et al.,

                  Defendants.


                        NOTICE OF SUPPLEMENTAL INFORMATION

          Plaintiff City of Chicago respectfully submits this notice to inform the Court of several

recent reports summarizing public health data that project that the nation is likely beginning the

predicted fall surge of the novel coronavirus pandemic. Data from the Centers for Disease

Control and Prevention reveal that the seven-day moving average of new cases has risen since

mid-September,1 and experts are warning of a significant increase in cases as the nation

continues into the fall.2 As Judge Henderson recently recognized, the pandemic continues to be


1
     Trends in Number of COVID-19 Cases in the US Reported to CDC, by State/Territory, CDC,
https://covid.cdc.gov/covid-data-tracker/#trends_dailytrends (last visited Oct. 5, 2020).
2
     See, e.g., Shelby Lin Erdman, IHME Director Warns of Coming “Surge” in Covid-19 Cases,
CNN (Sept. 25, 2020), https://www.cnn.com/world/live-news/coronavirus-pandemic-09-25-20-
intl/h_063f5cbf97e2e73315b7dd95fca71f61 (over 350,000 deaths projected by the end of the
year, according to data provided by the Institute for Health Metrics and Evaluation at the
University of Washington, which is available at https://covid19.healthdata.org/united-states-of-
america?view=infections-testing&tab=trend&test=infections); Ted Mann & Talal Ansari, Fresh
Surge in U.S. Coronavirus Cases Feared, as Death Toll Nears 200,000, Wall St. J. (Sept. 21,
2020), https://www.wsj.com/articles/coronavirus-latest-news-09-21-2020-11600676779
(“Former Food and Drug Administration Commissioner Scott Gottlieb said on CBS’s ‘Face the
Nation’ he expected the nation to have ‘at least one more cycle with this virus heading into fall


                                                   1
         Case 1:20-cv-01566-TJK Document 25 Filed 10/05/20 Page 2 of 3




“an unprecedented calamity, subjecting Americans to physical and economic suffering on a

national scale.” Confederated Tribes of the Chehalis Reservation v. Mnuchin, No. 20-5204, 2020

WL 5742075, at *10 (D.C. Cir. Sept. 25, 2020) (Henderson, J., concurring); see also Renewal of

Determination that a Public Health Emergency Exists, HHS (Oct. 2, 2020),

https://www.phe.gov/emergency/news/healthactions/phe/Pages/covid19-2Oct2020.aspx. These

reports therefore provide further reason for the Court to grant Chicago’s motion for summary

judgment on an expedited basis, and to require Defendants to open a special enrollment period in

response to the pandemic.




and winter.’”); Corky Siemaszko, Covid Cases Climbing Again in U.S. While Fauci Warns
“We’re Not in a Good Place,” NBC News (Sept. 28, 2020), https://www.nbcnews.com/news/us-
news/covid-cases-climbing-again-u-s-while-fauci-warns-we-n1241256 (Dr. Anthony Fauci
warning that cases are “unacceptably high” and that the nation “really need[s] to intensify the
public health measure[s] that we talk about all the time”); Chris Wilson & Jeffrey Kluger,
Alarming Data Show a Third Wave of COVID-19 Is About to Hit the U.S., Time (Sept. 28, 2020),
https://time.com/5893916/covid-19-coronavirus-third-wave/ (citing data from the Johns Hopkins
Center for Systems Science & Engineering reflecting a 32% increase in cases since September
9); see also Abby Goodnough, Trump Program to Cover Uninsured Covid-19 Patients Falls
Short of Promise, N.Y. Times, https://www.nytimes.com/2020/08/29/health/Covid-obamacare-
uninsured.html (last updated Sept. 17, 2020) (“[A] review by The New York Times of payments
made through [the COVID-19 testing and treatment program], as well as interviews with hospital
executives, patients and health policy researchers who have examined the payments, suggest the
quickly concocted plan has not lived up to its promise.”).

                                               2
        Case 1:20-cv-01566-TJK Document 25 Filed 10/05/20 Page 3 of 3




Dated: October 5, 2020                    Respectfully submitted,

                                          /s/ John T. Lewis              -
                                          John T. Lewis (D.C. Bar No. 1033826)
                                          Robin F. Thurston (D.C. Bar No. 1531399)
                                          Benjamin Seel (D.C. Bar No. 1035286)
                                          Sean A. Lev (D.C. Bar No. 449936)
                                          Democracy Forward Foundation
                                          1333 H Street NW
                                          Washington, DC 20005
                                          (202) 448-9090
                                          jlewis@democracyforward.org
                                          rthurston@democracyforward.org
                                          bseel@democracyforward.org
                                          slev@democracyforward.org

                                          Mark A. Flessner
                                          Stephen J. Kane
                                          Rebecca Hirsch
                                          Affirmative Litigation Division
                                          City of Chicago Department of Law
                                          121 N. LaSalle St., Room 600
                                          Chicago, IL 60602
                                          mark.flessner@cityofchicago.org
                                          stephen.kane@cityofchicago.org
                                          rebecca.hirsch2@cityofchicago.org

                                          Counsel for Plaintiff




                                      3
